OPINION — AG — ** OKLAHOMA STATE BUREAU OF INVESTIGATION AUTHORITY ** 74 O.S. 152 [74-152] DOES NOT LIMIT THE OKLAHOMA STATE BUREAU OF INVESTIGATION TO RETURNING ESCAPE INMATES AND INMATES WITH REVOKED PAROLES (REVOCATION) ONLY FOR THE STATE REFORMATORY. IF THE PERSONNEL OF OTHER OKLAHOMA PENAL FACILITIES DESIRE OKLAHOMA STATE BUREAU OF INVESTIGATION ASSISTANCE IN RETURNING ESCAPED INMATES OR INMATES WITH REVOKED PAROLES TO THEIR RESPECTIVE INSTITUTIONS, THEY MAY REQUEST SUCH ASSISTANCE UNDER 74 O.S. 152 [74-152](9) " IN ACCORDANCE WITH THE POLICY DETERMINED BY THE GOVERNOR AND WITH THE GOVERNOR'S APPROVAL ". (PRISONERS, AUTHORITY, JURISDICTION) CITE: 74 O.S. 152 [74-152], 57 O.S. 509 [57-509] (DANIEL J. GAMINO)